DETAILED ACTION

		Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19 are allowed over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Mitchell Hinrichs (REG NO 79,517) on February 10, 2021.

The application has been amended as follows:

1.	(Currently Amended) An information handling system, comprising:
a translator associated with a media access control (MAC) address, the translator  communicably coupled to a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
receive, from a first information handling system via a first network, a dynamic host configuration protocol discovery request;
in response to receiving the dynamic host configuration protocol discovery request, provide, via the first network, a first Internet protocol version four (IPv4) unicast address to the first information handling system;
associate a first Internet protocol version six (IPv6) unicast address with the first IPv4 unicast address, the first IPv6 unicast address based at least on the MAC address associated with the translator;

in response to receiving the DNS lookup request, provide a multicast DNS (mDNS) request, based at least on logical name information from the DNS lookup request, to a second network, different from the first network;
provide, to the second network, a mDNS announcement based at least on a hostname of the first information handling system;
receive a mDNS response that includes a second IPv6 unicast address, the second IPv6 unicast address associated with the logical name information from the DNS lookup request;
in response to receiving the mDNS response that includes the second IPv6 unicast address associated with the logical name information from the DNS lookup request, configure at least one network address translation configuration that includes at least one port mapping, that associates the first IPv6 unicast address and the first IPv4 unicast address, and that associates the second IPv6 unicast address and a second IPv4 unicast address;
provide a DNS response, associated with the logical name information from the DNS lookup request, that includes the second IPv4 unicast address to the first information handling system;
receive an IPv4 packet from the first information handling system, wherein the IPv4 packet includes the first IPv4 unicast address as a source address of the IPv4 packet, the second IPv4 unicast address as a destination address of the IPv4 packet, and payload data; and
provide an IPv6 packet to the second network, wherein the IPv6 packet includes the first IPv6 unicast address as a source address of the IPv6 packet, the second IPv6 unicast address as a destination address of the IPv6 packet, and the payload data.

2.	(Currently Amended) The information handling system of claim 1,   the operations further comprising:
exchange data between the first IPv4 unicast address and the second IPv6 unicast address.

3-4.	(Cancelled)



6.	(Original) The information handling system of claim 1, wherein the first IPv4 unicast address is an IPv4 unicast link-local address.

7.	(Cancelled)

8.	(Currently Amended) A method, comprising:
receiving, by a translator of an information handling system, a dynamic host configuration protocol discovery request from a first information handling system via a first network, the translator associated with a media access control (MAC) address;
in response to the receiving the dynamic host configuration protocol discovery request, providing, via the first network, a first Internet protocol version four (IPv4) unicast address to the first information handling system;
associating a first Internet protocol version six (IPv6) unicast address with the first IPv4 unicast address, the first IPv6 unicast address based at least on the MAC address associated with the translator;
receiving a domain name service (DNS) lookup request from the first information handling system;
in response to the receiving the DNS lookup request, providing a multicast DNS (mDNS) request, based at least on logical name information from the DNS lookup request, to a second network, different from the first network;
providing, to the second network, a mDNS announcement based at least on a hostname of the first information handling system;
receiving a mDNS response that includes a second IPv6 unicast address, the second IPv6 unicast address associated with the logical name information from the DNS lookup request;
in response to the receiving the mDNS response that includes the second IPv6 unicast address associated with the logical name information from the DNS lookup request, configuring at least one network address translation configuration that includes at least one port mapping, that 
providing a DNS response, associated with the logical name information from the DNS lookup request, that includes the second IPv4 unicast address to the first information handling system;
receiving an IPv4 packet from the first information handling system, wherein the IPv4 packet includes the first IPv4 unicast address as a source address of the IPv4 packet, the second IPv4 unicast address as a destination address of the IPv4 packet, and payload data; and
providing an IPv6 packet to the second network, wherein the IPv6 packet include the first IPv6 unicast address as a source address of the IPv6 packet, the second IPv6 unicast address as a destination address of the IPv6 packet, and the payload data.

9.	(Original) The method of claim 8, further comprising:
exchanging data between the first IPv4 unicast address and the second IPv6 unicast address.

10-11.	(Cancelled)

12.	(Original) The method of claim 8, wherein the first information handling system is a portable wireless information handling system, configured to be handheld by user and operable to communicate with a second information handling system via the second IPv4 address.

13.	(Original) The method of claim 8, wherein the first IPv4 unicast address is an IPv4 unicast link-local address.

14.	(Cancelled)

15.	(Currently Amended) A computer-readable non-transitory memory medium that includes instructions that, when executed by at least one processor of an information handling system, cause the information handling system to:

in response to receiving the dynamic host configuration protocol discovery request, provide, by the translator via the first network, a first Internet protocol version four (IPv4) unicast address to the first information handling system;
associate, by the translator, a first Internet protocol version six (IPv6) unicast address with the first IPv4 unicast address, the first IPv6 unicast address based at least on the MAC address associated with the translator;
receive, by the translator, a domain name service (DNS) lookup request from the first information handling system;
in response to receiving the DNS lookup request, provide, by the translator, a multicast DNS (mDNS) request, based at least on logical name information from the DNS lookup request, to a second network, different from the first network;
provide, to the second network, a mDNS announcement based at least on a hostname of the first information handling system;
receive, by the translator, a mDNS response that includes a second IPv6 unicast address, the second IPv6 unicast address associated with the logical name information from the DNS lookup request;
in response to receiving the mDNS response that includes the second IPv6 unicast address associated with the logical name information from the DNS lookup request, configure, by the translator, at least one network address translation configuration that includes at least one port mapping, that associates the first IPv6 unicast address and the first IPv4 unicast address, and that associates the second IPv6 unicast address and a second IPv4 unicast address;
provide, by the translator, a DNS response, associated with the logical name information from the DNS lookup request, that includes the second IPv4 unicast address to the first information handling system;
receive, by the translator, an IPv4 packet from the first information handling system, wherein the IPv4 packet includes the first IPv4 unicast address as a source address of the IPv4 packet, the second IPv4 unicast address as a destination address of the IPv4 packet, and payload data; and


16.	(Currently Amended) The computer-readable non-transitory memory medium of claim 15, wherein the instructions further cause the information handling system to:
exchange data between the first IPv4 unicast address and the second IPv6 unicast address.

17-18.	(Cancelled)

19.	(Original) The computer-readable non-transitory memory medium of claim 15, wherein the first information handling system is a portable wireless information handling system, configured to be handheld by user and operable to communicate with a second information handling system via the second IPv4 address.

20.	(Cancelled)



Reason for allowance

The following is an examiner’s statement of reasons for allowance.

Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2, 5-6, 8-9, 12-13, 15-16, and 19 are allowed based on the same reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449